DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the claims
The amendments received on 23 June 2022 have been acknowledged and entered. Claims 1, 2, 5, 7, 16, and 17 are amended.  Claims 1-20 are currently pending.
 
Responses to Amendments 
The amendments filed June 23th, 2022 have been entered. 
Applicant’s amendments filed June 23th, 2022 with respect to the rejection under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive. Thus, the rejection under U.S.C. 102(a)(1) has been withdrawn.
Applicant’s amendments filed June 23th, 2022 with respect to the rejection under 35 U.S.C. 103 have been fully considered and they are persuasive.  However, there are new grounds of rejection necessitated by Applicant’s amendments as detailed below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Krasowski et al. (US 2017/0338769, hereinafter referred to as “Krasowski”) in view of Frank (WO 2011/098235 A2, hereinafter referred to as “Frank”) further in view of Hantschel et al. (US 2014/0306544 A1, hereinafter referred to as “Hantschel”). 
Regarding claim 1, Krasowski teaches a method for characterizing performance of a photovoltaic module, 5comprising: setting a para. [0088]: other amplifier configurations would, of course, differ. T1, as before is a transistor, here a MOSFET chosen for its very low channel resistance when it is fully on, ideally in the milliohm range and also less that the value of R5. Thus, and as before, as the gate voltage on T1 is swept, its channel resistance rds will vary and it will allow the resistive load on the solar cell string, denoted in FIG. 9 as SOLAR CELL STRING UNDER TEST, to vary from essentially no load (high resistance) to essentially a short circuit (rds+R5); para. [0088]: a set point voltage V(set) is provided by the system, and may be done so through any of the methods in [0071] and as illustrated in (FIG. 5) through (FIG. 8) or by other means. This voltage is connected to the integrator circuit surrounding U2); that a resistor-capacitor 10(RC) timer is coupled across the photovoltaic module and coupled to the gate of the transistor; and measuring one or more of a current through the photovoltaic module or a voltage across the photovoltaic module para. [0085]: the electrical transfer function and associated thermal properties of MOSFET Ti are effectively removed from the operation of the circuit and the relationship between the ramp voltage and the voltage across R1 is one to one; para. [0088]: a set point voltage V(set) is provided by the system, and may be done so through any of the methods in [0071] and as illustrated in (FIG. 5) through (FIG. 8) or by other means. This voltage is connected to the integrator circuit surrounding U2. The relationship between R6 and C1 are chosen to stabilize the circuit such that spurious oscillations are damped).  
Krasowski does not specifically teaches setting the constant voltage, disconnecting the constant voltage and measuring one or more of a current through the photovoltaic module or a voltage across the photovoltaic module is performed while the constant voltage is disconnected to characterize performance of the photovoltaic module.
However, Frank teaches setting the constant voltage (page 5, lines 13-15: another Schmitt trigger 37 is connected on the input side to a temperature detection circuit 38, which in turn is formed of a voltage divider with a temperature-dependent resistor 39 and an ordinary resistor 40 with weak or vanishing temperature dependence and a constant voltage source 41) and disconnecting the constant voltage (page 5, lines 13-15: same as above; page 3, lines 21-22 : advantageously, however, the module bypass circuit nevertheless offers the option of actively switching off the photovoltaic system). Further, Hantschel teaches that measuring one or more of a current through the photovoltaic module or a voltage across the photovoltaic module is performed while the constant voltage is disconnected to characterize performance of the photovoltaic module (para. [0009]: the photovoltaic module comprises at least one solar cell and one junction box, wherein the junction box has the voltage outputs of the photovoltaic module, wherein an evaluation and control unit is situated in or at the junction box, which detects a voltage and/or a current of the photovoltaic module, wherein at least one switching element, which is able to be activated by the evaluation and control unit, is associated with the photovoltaic module, wherein the photovoltaic module is able to be disconnected with the aid of the switching element).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the setting the constant voltage and disconnecting the constant voltage such as is described in Frank and measuring one or more of a current through the photovoltaic module or a voltage across the photovoltaic module such as is described in Hantschel into Krasowski, in order to consider that the shutdown of a photovoltaic system by an external switching signal always carries a certain risk of error, e.g. as a result of faulty signal transmission, inaccessibility of the signal generator in the event of fire, etc (Frank, page 3, lines 8-9) and create a photovoltaic module which has a simple design and which ensures safe disconnection if a module is not integrated or connected or in the event of a fault (Hantschel, para. [0008]).
Regarding claim 2, Krasowski in view of Frank and Hantschel teaches all the limitation of claim 1, in addition, Krasowski teaches that the RC timer causes the voltage across the photovoltaic module to ramp up linearly while para. [0086]: the use of the DeBoo integrator allows a step voltage applied to the input of the circuit in FIG. 5 which then will be integrated by the circuit, resulting in a linear current ramp drawn from the load (solar cell)). 
Krasowski does not specifically teaches that the voltage at a trigger node is constant voltage.
However, Frank teaches that setting the voltage at a trigger node is constant voltage (page 5, lines 13-15: another Schmitt trigger 37 is connected on the input side to a temperature detection circuit 38, which in turn is formed of a voltage divider with a temperature-dependent resistor 39 and an ordinary resistor 40 with weak or vanishing temperature dependence and a constant voltage source 41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the constant voltage at the trigger node such as is described in Frank into the system of Krasowski and Hantschel, in order to consider that the shutdown of a photovoltaic system by an external switching signal always carries a certain risk of error, e.g. as a result of faulty signal transmission, inaccessibility of the signal generator in the event of fire, etc (page 3, lines 8-9).
20 	Regarding claim 3, Krasowski in view of Frank and Hantschel teaches all the limitation of claim 2, in addition, Krasowski teaches that the RC timer further causes the voltage across the photovoltaic module to ramp down linearly after ramping up (para. [0086]: FIG. 8a, a MOSFET T2 is utilized to discharge C when the gate voltage on T2 Vgate is above the gate threshold voltage for T2, that is T2 is on. Thus, Vramp is forced to and held to ground or 0 volts as long as Vgate is above the gate threshold value for T2. When Vgate is taken below the threshold voltage of T2, T2 is off and V is the input to the DeBoo integrator and Vramp follows the equation above for Vramp).  
Regarding claim 4, Krasowski in view of Frank and Hantschel teaches all the limitation of claim 1, in addition, Krasowski teaches measuring the one or more of the current through the photovoltaic module or the voltage across the photovoltaic module 25comprises measuring the current through the photovoltaic module and the voltage across the photovoltaic module (para. [0088]: the consequence of this process allows for the instantaneous measurement of the current flowing through the cell (as a voltage produced across a low value sense resistor) and simultaneously to that measurement, the actual voltage across the cell when it is producing that current).  
Regarding claim 5, Krasowski in view of Frank and Hantschel teaches all the limitation of claim 4, in addition, Krasowski teaches producing a current-voltage (I- V) curve from a short circuit current Isc to an open circuit voltage Voc to 30characterize performance of the photovoltaic module (para. [0088]: see claim 4 above; para. [0088]: as the gate voltage on T1 is swept…varying V(set) allows for the construction of the IV curve of a solar cell string with extra resolution and accuracy on the region of the curve on the open short circuit voltage side of the knee; para. [0088]: the consequence of this process allows for the instantaneous measurement of the current flowing through the cell (as a voltage produced across a low value sense resistor) and simultaneously to that measurement, the actual voltage across the cell when it is producing that current).  
Krasowski and Frank do not specifically teach that comprising producing a current-voltage (I-V) curve from a short circuit current Isc to an open circuit voltage Voc to 30characterize performance of the photovoltaic module is performed based on the measured current through the photovoltaic module and the measured voltage across the photovoltaic module over the range of voltages across the photovoltaic module.
However, Hantschel teaches that comprising producing a current-voltage (I-V) curve from a short circuit current Isc to an open circuit voltage Voc to 30characterize performance of the photovoltaic module is performed based on the measured current through the photovoltaic module and the measured voltage across the photovoltaic module over the range of voltages across the photovoltaic module (para. [0009]: see claim 1 above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the producing a current-voltage (I-V) curve such as is described in Hantschel into the system of Krasowski and Frank, in order to create a photovoltaic module which has a simple design and which ensures safe disconnection if a module is not integrated or connected or in the event of a fault (para. [0008]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Krasowski in view of Frank further in view of Hantschel further in view of Wellnitz et al. (US 5,581,432, hereinafter referred to as “Wellnitz”).
Regarding claim 6, Krasowski in view of Frank and Hantschel teaches all the limitation of claim 1, in addition, Krasowski teaches that the transistor comprises a metal-oxide-semiconductor field-effect transistor (MOSFET) (para. [0088]: other amplifier configurations would, of course, differ. T1, as before is a transistor, here a MOSFET chosen for its very low channel resistance when it is fully on, ideally in the milliohm range and also less that the value of R5; col. 3, lines 60-63: Operation of clamp circuit 10 in a safe operating area is accomplished by maintaining Vclamp less than the breakdown voltage (BVdss) of power MOSFET 12; col. 2, lines 60-63: clamping element 30 includes a diode combination 14, a p-channel enhancement mode insulated gate field effect transistor (FET) 18 serving as a switch, and a Zener diode 16).  
Krasowski, Frank, and Hantschel do not specifically teach that a metal-oxide-semiconductor field-effect transistor (MOSFET) having a safe operating voltage and current area and 5the method further comprises maintaining the MOSFET in the safe operating voltage and current area with a Zener diode coupled to the gate of the MOSFET.  
However, Wellnitz teaches that a metal-oxide-semiconductor field-effect transistor (MOSFET) having a safe operating voltage and current area and 5the method further comprises maintaining the MOSFET in the safe operating voltage and current area with a Zener diode coupled to the gate of the MOSFET (para. [0088]: other amplifier configurations would, of course, differ. T1, as before is a transistor, here a MOSFET chosen for its very low channel resistance when it is fully on, ideally in the milliohm range and also less that the value of R5 in D1; col. 3, lines 60-63: Operation of clamp circuit 10 in a safe operating area is accomplished by maintaining Vclamp less than the breakdown voltage (BVdss) of power MOSFET 12; col. 2, lines 60-63: clamping element 30 includes a diode combination 14, a p-channel enhancement mode insulated gate field effect transistor (FET) 18 serving as a switch, and a Zener diode 16). 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the metal-oxide-semiconductor field-effect transistor (MOSFET) having a safe operating voltage and current area such as is described in Wellnitz into the system of Krasowski, Frank, and Hantschel, in order to protecting semiconductor devices using clamp circuits (col. 1, lines 7-8).

Claims 7-8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Krasowski further in view of Hantschel further in view of Lin (US 2014/0184345 A1, hereinafter referred to as “Lin”). 
Regarding claim 7, Krasowski teaches a photovoltaic measurement circuit, comprising: 10a supply node and a ground node configured to couple to a photovoltaic module (Fig 9: top and bottom of nodes of solar cell string under test); a transistor coupled between the supply node and the ground node (para. [0088]: other amplifier configurations would, of course, differ. T1, as before is a transistor, here a MOSFET chosen for its very low channel resistance when it is fully on, ideally in the milliohm range and also less that the value of R5. Thus, and as before, as the gate voltage on T1 is swept, its channel resistance rds will vary and it will allow the resistive load on the solar cell string, denoted in FIG. 9 as SOLAR CELL STRING UNDER TEST, to vary from essentially no load (high resistance) to essentially a short circuit (rds+R5)) and supply node (para. [0088]: a set point voltage V(set) is provided by the system, and may be done so through any of the methods in [0071] and as illustrated in (FIG. 5) through (FIG. 8) or by other means. This voltage is connected to the integrator circuit surrounding U2. The relationship between R6 and C1 are chosen to stabilize the circuit such that spurious oscillations are damped); and 15voltage trigger coupled to a gate of the transistor and configured to: in an initiation phase, enable the transistor such that the photovoltaic module is short circuited (para. [0088]: other amplifier configurations would, of course, differ. T1, as before is a transistor, here a MOSFET chosen for its very low channel resistance when it is fully on, ideally in the milliohm range and also less that the value of R5. Thus, and as before, as the gate voltage on T1 is swept, its channel resistance rds will vary and it will allow the resistive load on the solar cell string, denoted in FIG. 9 as SOLAR CELL STRING UNDER TEST, to vary from essentially no load (high resistance) to essentially a short circuit (rds+R5)); and in a measurement phase, disable the transistor such that the 20capacitor and the first resistor cause a voltage across the photovoltaic module to ramp up (para. [0085]: the electrical transfer function and associated thermal properties of MOSFET Ti are effectively removed from the operation of the circuit and the relationship between the ramp voltage and the voltage across R1 is one to one; para. [0088]: as the gate voltage on T1 is swept…varying V(set) allows for the construction of the IV curve of a solar cell string with extra resolution and accuracy on the region of the curve on the open short circuit voltage side of the knee).  
Krasowsk does not specifically teach that a capacitor in series with a first resistor, the capacitor being coupled to the supply node and the first resistor being coupled to the ground node and the photovoltaic measurement circuit is configured to measure a characteristic of the photovoltaic module during the measurement phase.  
However, Lin teaches a capacitor in series with a first resistor, the capacitor being coupled to the supply node and the first resistor being coupled to the ground node (para. [0004]: RC oscillator in Fig. 4). Further, Hantschel teaches that the photovoltaic measurement circuit is configured to measure a characteristic of the photovoltaic module during the measurement phase (para. [0009]: see claim 1 above)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the capacitor and resistor such as is described in Lin and the photovoltaic measurement circuit such as is described in Hantschel into Krasowski, in order to operate very stably under all circumstance, thus the oscillators cannot achieve a stable high frequency (Lin, para. [0005]) and create a photovoltaic module which has a simple design and which ensures safe disconnection if a module is not integrated or connected or in the event of a fault (Hantschel, para. [0008]).
Regarding claim 8, Krasowski in view of Hantschel further in view of Lin teaches all the limitation of claim 7.  Krasowski and Hantschel do not specifically teach that the voltage trigger is further coupled to a trigger node between the capacitor and the first resistor. 
 However, Lin teaches that the voltage trigger is further coupled to a trigger node between the capacitor and the first resistor (para. [0004]: Schmitt trigger in Fig. 2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the trigger such as is described in Lin into the system of Krasowski and Hantschel, in order to couple a trigger input to a reference voltage (para. [0034]).
Regarding claim 15, Krasowski in view of Hantschel further in view of Lin teaches all the limitation of claim 7, in addition, Krasowski teaches that the transistor comprises a metal-oxide- 15semiconductor field-effect transistor (MOSFET) (para. [0088]: other amplifier configurations would, of course, differ. T1, as before is a transistor, here a MOSFET chosen for its very low channel resistance when it is fully on, ideally in the milliohm range and also less that the value of R5).  

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Krasowski in view of Hantschel further in view of Lin further in view of Erbito, Jr (US 7,928,709 B2, hereinafter referred to as “Erbito”).  
Regarding claim 9, Krasowski in view of Hantschel and Lin teaches all the limitation of claim 8. Krasowski, Hantschel, and Lin do not specifically teach that a second resistor coupled between the trigger node and the gate of the transistor.  
However, Erbito teaches that a second resistor coupled between the trigger node and the gate of the transistor (col. 3, lines 16-20: the transistor M1 is coupled between the input node Nin and the node N1, wherein a gate of the transistor M1 is coupled to the resistor R1, which may bias the transistor M1 to operate in a saturation region).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the resistor such as is described in Erbito into the system of Krasowski, Hantschel, and Lin, in order to bias the transistor to operate in a saturation region (col. 3, line 20).
Regarding claim 11, Krasowski in view of Hantschel, Lin, and Erbito teaches all the limitation of claim 9, Krasowski, Hantschel, and Lin do not specifically teach that a Zener diode coupled between the trigger node and the ground node.  
However, Erbito teaches that a Zener diode coupled between the trigger node and the ground node (col. 1, lines 24-25: the regulator circuit 120 comprising a resistor R, a Zener diode Z). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Zener diode such as is described in Erbito into the system of Krasowski, Hantschel, and Lin, in order to remove any remaining ripples, and maintain the regulation for various supply voltages and loads (col. 1, lines 26-27).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Krasowski in view of Hantschel further in view of Lin further in view of Erbito further in view of Lee (US 8174201 B2, hereinafter referred to as “Lee”).  
Regarding claim 10, Krasowski in view of Hantschel, Lin, and Erbito teaches all the limitation of claim 9. Krasowski, Hantschel, Lin, and Erbito do not teach that a third resistor coupled between 30the trigger node and the capacitor.  
However, Lee teaches that that a third resistor coupled between 30the trigger node and the capacitor (Fig. 3 exhibits a third resistor coupled between 30the trigger node and the capacitor).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the trigger such as is described in Lee into the system of Krasowski, Hantschel, Lin, and Erito, in order to provide electronic ballast constructed with minimal components for achieving a reduction of circuit cost and complexity thereof (col. 1, lines 31-33).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Krasowski in view of Hantschel further in view of Lin further in view of Parameswaran et al. (US 2012/0173031 A1, hereinafter referred to as “Parameswaran”).
Regarding claim 12, Krasowski in view of Hantschel and Lin teaches all the limitation of claim 7.  Krasowski, Hantschel, and Lin do not specifically teach that the first resistor comprises an adjustable 5resistor.  
However, Parameswaran teaches that the first resistor comprises an adjustable 5resistor (para. [0020]: the table may be populated by disconnecting the load, coupling a test load, such as a capacitor or an element that provides a variable resistance, and measuring or detecting the current and voltage settings with sensors as the current and voltage of the photovoltaic).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the adjustable 5resistor such as is described in Parameswaran into the system of Krasowski, Hantschel, and Lin, in order to determine one or more operating points of the photovoltaic array from sensor data (para. [0006]).
Regarding claim 13, Krasowski in view of Hantschel, and Lin teaches all the limitation of claim 7. Krasowski and Lin do not specifically teach that the supply node and the ground node are configured to couple to the photovoltaic module comprising a single photovoltaic cell.  
However, Parameswar teaches that the supply node and the ground node are configured to couple to the photovoltaic module comprising a single photovoltaic cell (para. [0004]: Photovoltaic cells generate electricity that may power loads. The photovoltaic cells may be included in a solar panel or photovoltaic array).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the single photovoltaic cell such as is described in Parameswaran into the system of Krasowski, Hantschel, and Lin, in order to generate a different amount of power depending on the load driven by the photovoltaic cells. The photovoltaic cells may generate a different amount of power depending on factors other than the load (para. [0005]).

Claim 14 is rejected under35 U.S.C. 103 as being unpatentable over Krasowski in view of Hantschel further in view of Lin further in view of Parameswaran further in view of Erbito.
Regarding claim 14, Krasowski in view of Hantschel, Lin, and Parameswaran teaches all the limitation of claim 13, in addition, Lin teaches that an amplifier coupled between the voltage trigger (amp in Fig. 4).  Further, Erbito teaches the gate of the transistor (para.  [0035]: the oscillator module 10 comprises a first MOS transistor MN7 and a first capacitor C1. The first MOS transistor MN7 has a source coupled to a reference voltage, for example the ground, and generates, via a drain of the first MOS transistor MN7, an oscillating output signal of the oscillator module by being alternately turned on and off by the first capacitor C1. The drain is coupled to a first trigger node T1 of the oscillator module for shaping the oscillating output signal; col. 3, lines 16-20: the transistor M1 is coupled between the input node Nin and the node N1, wherein a gate of the transistor M1 is coupled to the resistor R1, which may bias the transistor M1 to operate in a saturation region).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the amplifier such as is described in Lin and the gate of the transistor such as is described in Erbito into the system of Krasowski, Hantschel, and Parameswaran, in order to couple a trigger input to a reference voltage (Lin, para. [0034]) and bias the transistor to operate in a saturation region (Erbito, col. 3, line20).

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Krasowski in view of Frank futher in view of Hantschel.
Regarding claim 16, Krasowski teaches a measurement device for a photovoltaic module, comprising: a supply node and a ground node configured to couple to a photovoltaic module (Fig 9: top and bottom of nodes of solar cell string under test); and 20a measurement circuit, comprising: a transistor coupled between the supply node and the ground node (para. [0088]: other amplifier configurations would, of course, differ. T1, as before is a transistor, here a MOSFET chosen for its very low channel resistance when it is fully on, ideally in the milliohm range and also less that the value of R5. Thus, and as before, as the gate voltage on T1 is swept, its channel resistance rds will vary and it will allow the resistive load on the solar cell string, denoted in FIG. 9 as SOLAR CELL STRING UNDER TEST, to vary from essentially no load (high resistance) to essentially a short circuit (rds+R5)); and a resistor-capacitor (RC) timer coupled between the supply node and the ground node and coupled to a gate of the transistor (para. [0088]: a set point voltage V(set) is provided by the system, and may be done so through any of the methods in [0071] and as illustrated in (FIG. 5) through (FIG. 8) or by other means. This voltage is connected to the integrator circuit surrounding U2. The relationship between R6 and C1 are chosen to stabilize the circuit such that spurious oscillations are damped); 25wherein the measurement circuit is configured to: enable the transistor to short circuit the photovoltaic module (para. [0088]: a set point voltage V(set) is provided by the system, and may be done so through any of the methods in [0071] and as illustrated in (FIG. 5) through (FIG. 8) or by other means. This voltage is connected to the integrator circuit surrounding U2. The relationship between R6 and C1 are chosen to stabilize the circuit such that spurious oscillations are damped); after short circuiting the photovoltaic module, disable the transistor such that the RC timer is activated (para. [0088]: a set point voltage V(set) is provided by the system, and may be done so through any of the methods in [0071] and as illustrated in (FIG. 5) through (FIG. 8) or by other means. This voltage is connected to the integrator circuit surrounding U2. The relationship between R6 and C1 are chosen to stabilize the circuit such that spurious oscillations are damped); and measure a voltage from the supply node to the ground node para. [0088]: the consequence of this process allows for the instantaneous measurement of the current flowing through the cell (as a voltage produced across a low value sense resistor) and simultaneously to that measurement, the actual voltage across the cell when it is producing that current).  
Krasowski does not specifically teaches that measuring a voltage from the supply node to the ground node is performed while the transistor is disabled.
However, Frank teaches that the transistor is disabled (page 3, lines 21-22 : advantageously, however, the module bypass circuit nevertheless offers the option of actively switching off the photovoltaic system). Further, Hantschel teaches that the measuring a voltage from the supply node to the ground node is performed while para. [0009]: see claim 1 above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the disabling transistor such as is described in Frank and the measuring a voltage such as is described in Hantschel into Krasowski, in order to consider that the shutdown of a photovoltaic system by an external switching signal always carries a certain risk of error, e.g. as a result of faulty signal transmission, inaccessibility of the signal generator in the event of fire, etc (Frank, page 3, lines 8-9) and create a photovoltaic module which has a simple design and which ensures safe disconnection if a module is not integrated or connected or in the event of a fault (Hantschel, para. [0008]).
Regarding claim 17, Krasowski in view of Frank and Hantschel teaches all the limitation of claim 16, in addition, Krasowski teaches that the measurement circuit is further configured to measure a current through the supply node para. [0088]: the consequence of this process allows for the instantaneous measurement of the current flowing through the cell (as a voltage produced across a low value sense resistor) and simultaneously to that measurement, the actual voltage across the cell when it is producing that current).  
Krasowski do not specifically teach that measurement circuit further configured to measure a current through the supply node is performed while the transistor is disabled.
Krasowski does not specifically teaches that measurement circuit further configured to measure a current through the supply node is performed while the transistor is disabled.
However, Frank teaches that the transistor is disabled (page 3, lines 21-22 : advantageously, however, the module bypass circuit nevertheless offers the option of actively switching off the photovoltaic system). Further, Hantschel teaches that measurement circuit further configured to measure a current through the supply node is performed while para. [0009]: see claim 1 above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the disabling transistor such as is described in Frank and the measurement circuit such as is described in Hantschel into Krasowski, in order to consider that the shutdown of a photovoltaic system by an external switching signal always carries a certain risk of error, e.g. as a result of faulty signal transmission, inaccessibility of the signal generator in the event of fire, etc (Frank, page 3, lines 8-9) and create a photovoltaic module which has a simple design and which ensures safe disconnection if a module is not integrated or connected or in the event of a fault (Hantschel, para. [0008]).
5 	Regarding claim 18, Krasowski in view of Frank and Hantsche teaches all the limitation of claim 17, in addition, Krasowski teaches that the measurement circuit further comprises an analog-to-digital converter which measures the voltage from the supply node to the ground node and measures the current through the supply node (para. [0085]: in all examples, the ramp generator may be replaced by an analog signal generator of any sort or may be replaced by an analog to digital converter under software control).  
10 	Regarding claim 19, Krasowski in view of Frank and Hantsche teaches all the limitation of claim 16, in addition, Krasowski teaches that the RC timer comprises: a capacitor coupled to the supply node; a first resistor coupled to the ground node; and a trigger node between the capacitor and the first resistor coupled to the gate of the transistor (para. [0088]: other amplifier configurations would, of course, differ. T1, as before is a transistor, here a MOSFET chosen for its very low channel resistance when it is fully on, ideally in the milliohm range and also less that the value of R5. Thus, and as before, as the gate voltage on T1 is swept, its channel resistance rds will vary and it will allow the resistive load on the solar cell string, denoted in FIG. 9 as SOLAR CELL STRING UNDER TEST, to vary from essentially no load (high resistance) to essentially a short circuit (rds+R5); para. [0088]: a set point voltage V(set) is provided by the system, and may be done so through any of the methods in [0071] and as illustrated in (FIG. 5) through (FIG. 8) or by other means. This voltage is connected to the integrator circuit surrounding U2).  

Claim 20 are rejected under 35 U.S.C. 103 as being unpatentable over Krasowski in view of Frank further in view of Hantschel further in view of Erbito. 
Regarding claim 20, Krasowski in view of Frank and Hantschel teaches all the limitation of claim 19, in addition, Krasowski teaches that the RC timer causes the voltage from the supply node to the ground node to sweep up to an open circuit voltage and down to a 20short circuit (para. [0088]: a set point voltage V(set) is provided by the system, and may be done so through any of the methods in [0071] and as illustrated in (FIG. 5) through (FIG. 8) or by other means. This voltage is connected to the integrator circuit surrounding U2. The relationship between R6 and C1 are chosen to stabilize the circuit such that spurious oscillations are damped; para. [0088]: other amplifier configurations would, of course, differ. T1, as before is a transistor, here a MOSFET chosen for its very low channel resistance when it is fully on, ideally in the milliohm range and also less that the value of R5. Thus, and as before, as the gate voltage on T1 is swept, its channel resistance rds will vary and it will allow the resistive load on the solar cell string, denoted in FIG. 9 as SOLAR CELL STRING UNDER TEST, to vary from essentially no load (high resistance) to essentially a short circuit (rds+R5)).  
Krasowski, Frank, and Hantsche do not specifically teach that a second resistor coupled between the trigger node and the first resistor. 
 However, Erbito teaches that a second resistor coupled between the trigger node and the first resistor (col. 3, lines 16-20: the transistor M1 is coupled between the input node Nin and the node N1, wherein a gate of the transistor M1 is coupled to the resistor R1, which may bias the transistor M1 to operate in a saturation region). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the resistor such as is described in Erbito into the system of Krasowski, Frank, and Hantsche, in order to bias the transistor to operate in a saturation region (col. 3, line20).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGKYUNG LEE whose telephone number is (571)272-3669.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571)272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANGKYUNG LEE/Examiner, Art Unit 2866                                                                                                                                                                                             
/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858